Citation Nr: 1229097	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-07 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back strain.

2.  Entitlement to service connection for scoliosis of the lumbar spine.

3.  Entitlement to service connection for spondylolisthesis.  

4.  Entitlement to service connection for spondylolysis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was previously before the Board in June 2009 and March 2010.  Each time it was remanded for a VA examination.  For the reasons discussed below, another remand is necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims to have injured his back during active service; specifically, while loading tank ammunition.  

The Veteran's service treatment records reflect that on enlistment examination in September 1966, the Veteran affirmatively reported that he had no history of broken bones; hernias; arthritis; bone, joint or other deformity; or recurrent back pain.  He stated, however, that he had been treated two months prior for a lumbar muscle spasm after heavy lifting, but had normal X-rays.  Examination indicated the Veteran's spine to be normal.  In January 1968, the Veteran reported injuring his back while handling ammunition.  The diagnosis was of a muscle spasm.  On separation examination in January 1969, the Veteran again affirmatively reported that he had no history of broken bones; hernias; arthritis; bone, joint or other deformity; or recurrent back pain.  The examiner indicated that the Veteran's spine was normal. 

In November 2006 the Veteran reported that he had injured his back during service, and had experienced chronic intermittent pain.  He indicated that for the preceding few months, pain in his low back had been uncontrolled. 

In January 2007, imaging of the low back revealed a congenital anomaly of Grade 1 (i.e. mild) spondylolisthesis with bilateral spondylolysis at the L5-S1 level.  Mild rotoscoliosis was seen at the lumbar spine convex to the left.  The disc joints were slightly reduced in height at multiple levels, including L2-3, L4-5, and L5-S1 levels.  The sacroiliac joints were considered normal bilaterally.  The impression was of disc joint narrowing, probably related to scoliosis, Grade 1 spondylolisthesis with bilateral spondylolysis between L5-S1, and spina bifida at the L5 level. 

The Veteran was afforded a VA examination in August 2009.  The examiner's report of October 2009 indicates that the Veteran reported that he first experienced low back pain in 1968, occurring suddenly when he bent over to carry 75 pound artillery shells.  The Veteran endorsed experiencing episodes of severe back pain usually several days at a time, occurring about twice yearly.  He stated that these specific pains began when he was 20 and had continued since then, but had become particularly worse in the preceding couple of years.  The Veteran endorsed severe episodes where he experienced difficulty getting out of bed once every couple of months, and emphasized that in the previous year he had developed a constant lumbar area soreness.  The examiner indicated Grade 1 anterolisthesis of the L5 on S1 as well as narrowing of L5 and S1 disc spaces.  Osteophyte formation involving L2-5 vertebra was present.  The examiner opined that the Veteran's current low back pain was less likely than not caused by, or the result of, his in-service episodes of lumbar strain.  The examiner noted presence of a congenital abnormality, spina bifida, but also noted that the abnormality is asymptomatic in the vast majority of people.  Degenerative changes of the lumbar spine were indicated as related to the aging process. 

Following remand, the Veteran was again examined in May 2010.  The Veteran reported that his pain began when he was 20 years old in 1968, specifically on January 19, 1968 when he was loading a truck with ammunition.  He indicated that he sought treatment, with a follow-up visit the following day, and then continued with usual military duties and training.  

The Veteran reported that following service his low back pain was present occasionally, lasting a few hours at a time, and gradually becoming more steady in 2006.  The examiner indicated that the claims folder showed that the Veteran was treated for low back strain 2 months prior to his enlistment physical examination.  The Veteran indicated that the location and distribution of his pain was in the middle of his lumbar spine, and a little to the left.  He reported that it occurred constantly, and rated it as a 3 of 10, increasing to a 7 or 8 of 10 when he stood after sitting for a long time, but improving when he walked.  The Veteran reported that the pain was not a problem so long as he was busy.  He reported, however, that it was sometimes a sharp pain if he moved a certain way, or bent down a lot, which could cause the pain to last the remainder of the day.  The Veteran reported that there had not been incapacitating episodes or episodes requiring bedrest prescribed by a physician.  He indicated that he used his sick leave prior to retirement as a matter of course.  The Veteran reported that he occasionally took Naproxene, with some gastric irritation, or Tylenol, both of which improved his pain.  The Veteran reported that he experienced brief stiffness and increased pain upon standing, which lasted longer with sudden body movements.  Although the Veteran reported that he was not experiencing associated symptoms, the examiner indicated that by the way his prostate-specific antigen levels had been gradually increasing, the Veteran experienced some urinary frequency.  The Veteran reported that he did not use any assistive devices, and walked unaided.  The Veteran reported that walking or standing for a long time did not bother him.  He indicated that he was not unsteady and did not have a history of falls.  The Veteran reported that he decided to retire when his position behind the counter at the post-office was abolished, and the position that he would have been assigned to required a lot of bending.  

On examination, the Veteran's range of motion of the low back was to 90 degrees forward flexion, and 30 degrees extension, left and right lateral flexion, and left and right lateral rotation.  There was pain during forward flexion, improving after repetitions, or stretching.  Repetitive forward flexions did not decrease range of motion of the spinal segment, rather they improved it.  There was no evidence of spasm or weakness, guarding or atrophy; however, there was mild tenderness over the mid lumbar spine.  In addition, guarding was present with the first couple of forward flexions with stiffness during repetition.  There was no muscle spasm or guarding severe enough to result in an abnormal gait, abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  The examiner specified that there was no scoliosis, and there was normal lumbar lordosis.  In addition, there were no postural abnormalities, and the examiner indicated that the Veteran had normal musculature.  There was no ankylosis.  Neurologic examination was normal.  There were no non-organic physical signs.  The examiner reviewed the August 2009 radiographic report of the lumbar spine, including its impression of Grade 1 anterolisthesis of L5 on S1 with narrowing of the disc space.  The diagnoses listed were lumbosacral muscle strain, underlying mild diffuse degenerative joint disease, anterolisthesis Grade 1 of L5 on S1, and spina bifida, which based on the opinions given, referenced past diagnoses.  

The examiner opined that strain applied to muscles, whereas sprain applied to ligaments.  The examiner indicated that the Veteran had muscle strain of the low back.  The examiner indicated that the Veteran did not have spina bifida, which was a congenital abnormality.  The examiner opined that the Veteran did not have scoliosis, as indicated by the examination as well as X-rays taken that day and reviewed by the orthopedist.  The examiner opined that the Veteran's multi-level mild degenerative joint disease was expected at his age range.  The examiner opined that the Veteran's Grade 1 anterolisthesis of the L5-S1 could be congenital or acquired, and the only way to solve this question was to compare X-rays of his low back when he was young (not available).  The examiner indicated that to state that the Veteran's anterolisthesis was due to his military complaints of low back pain would be speculative.  The examiner indicated, however, that the Veteran's Grade I anterolisthesis was not caused by his congenital spina bifida, but might be a concomitant anomaly, again indicating that there were no X-rays available from when the Veteran was young.  

Although the examiner has resolved that the Veteran has a lumbar strain, as opposed to a lumbar sprain, no opinion has been given as to whether this is at least as likely as not incurred in or a result of military service, to include any incident therein.  In light of the Veteran's contentions of lumbar pain beginning in 1968, it is unclear whether the lumbar strain is more than acute and transitory.  

In addition, although the examiner indicated that the Veteran did not have any scoliosis of the spine, he did not discuss the Veteran's January 2007 diagnosis of mild rotoscoliosis at the lumbar spine, convex to the left.  It remains unclear whether the Veteran had scoliosis during the course of this appeal that resolved, or never had scoliosis.  If the Veteran had scoliosis at any point during the pendency of this appeal, then the examiner should opine as to whether it was due to a congenital defect or at least as likely as not due to an in-service disease or injury.  If the examiner does not agree with the January 2007 finding of rotoscoliosis, he should indicate his reasoning.  

Although the examiner purported to explain the reasoning as to why an opinion regarding whether spondylolisthesis, specifically anterolisthesis was due to military complaints of low back pain would be speculative, the report was flawed in its failure to discuss the lay evidence in formulating an opinion.  For purposes of the opinion, the examiner should assume that the Veteran was sound on entering service.  

Similarly, although the examiner has indicated that the Veteran did not have spondylolysis on examination, he did not discuss the January 2007 examination findings including diagnosis of bilateral spondyolysis at the L5-S1 level.  If the examiner does not agree with the earlier findings he should indicate his reasoning.

As such, another VA opinion, from a provider other than the one who provided the May 2010 and August 2009 opinions should be obtained on remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an examiner physician other than the one who provided the August 2009 and May 2010 opinions.  The examiner is to accept the Veteran's report that pain began when he was 20 and has been continuous since that time.  Following examination and review of the Veteran's claims file, the examiner should answer the following questions with a rationale: 

(1)  Is the Veteran's lumbar strain at least as likely as not incurred in or a result of military service, to include any incident therein? 

(2)  In consideration of a diagnosis of rotoscoliosis, the examiner should opine as to whether scoliosis has existed at any point during the pendency of this appeal.  If so, the examiner should opine as to whether it was due to a congenital defect or at least as likely as not due to an in-service disease or injury.  If the examiner determines that the Veteran has not had scoliosis, he should discuss his conclusions in light of the January 2007 finding of rotoscoliosis.

(3)  The examiner should opine as to whether spondylolisthesis, specifically anterolisthesis is at least as likely as not due to an in-service disease or injury, and the opinion should take into account the Veteran's reports of low back pain?  The examiner should assume, for purposes of the opinion, that the Veteran was sound on entry into service.  

(4)  In consideration of a diagnosis of spondylolysis, the examiner should opine as to whether spondylolysis has existed at any point during the pendency of this appeal.  If so, the examiner should opine as to whether it due to a congenital defect or at least as likely as not due to an in-service disease or injury.  If the examiner determines that the Veteran has not had spondylolysis, he should discuss his conclusions in light of the January 2007 finding of spondylolysis.

If at any time in his or her report, the examiner uses the term "congenital" or "developmental" in describing the above disorders, such use should be supplemented with an explanation of whether the referred-to disorder is associated with an acquired disease or defect.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


